United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1985
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Onas Barr,                              * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 3, 2008
                                Filed: April 10, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate Onas Barr appeals the district court’s1 order committing him
under 18 U.S.C. § 4245, which provides for the hospitalization of an imprisoned
person suffering from a mental disease or defect, until he no longer needs treatment
or his prison sentence expires, whichever occurs first. Following careful review, we
conclude that the district court’s section 4245 finding was supported by the unrefuted
opinion of the mental health professionals at the Federal Medical Center in Rochester,


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Susan
Richard Nelson, United States Magistrate Judge for the District of Minnesota.
Minnesota, and was not clearly erroneous, notwithstanding Barr’s denial of mental
illness. See 18 U.S.C. § 4245(d) (determination of mental illness and treatment need,
and burden of proof); United States v. Bean, 373 F.3d 877, 879 (8th Cir. 2004)
(standard of review); United States v. Eckerson, 299 F.3d 913, 914-15 (8th Cir. 2002)
(per curiam) (upholding commitment order based on opinion of prison hospital staff,
despite inmate’s denial of mental illness).

     Accordingly, we affirm the judgment of the district court, grant counsel’s
motion to withdraw, and deny Barr’s motion.
                      ______________________________




                                         -2-